Determination of respondent Commissioner, dated November 23, 1971, that the landlord had not violated subdivision d of section Y51-10.0 of the Administrative Code, unanimously confirmed, without costs and without disbursements. In confirming the determination by the Commissioner, we note that the proceeding was improperly transferred by Special Term to this court. Section Y51-9.0 (subd. a, par. [1]; subd. b) of the Administrative Code provides that an article 78 proceeding brought to review a final determination of a city rental agency be commenced in the Supreme Court, and that that court is given jurisdiction to set aside such order, in whole or in part, if it be established to the satisfaction of that court that the order is not in accordance with law, or is arbitrary or capricious. Provision is also therein made for review on appeal from any judgment of the Supreme Court. Hence, Special Term, should have determined the matter on the merits. However, even if a proceeding is improperly transferred to this court, the court has the power to dispose of the issues (Matter of 125 Bar Corp. v. State Liq. Auth., 24 N Y 2d 174, 180; Matter of Willow Garden Apts. V. Biker, 36 A D 2d 892; Matter of Fasani V. Bappaport, 30 A D 2d 588). We have therefore considered the petition on the merits and have concluded that the determination of respondent Commissioner should be confirmed. Concur — Stevens, P. J., Markewich, Murphy, Steuer and Capozzoli, JJ.